ATTACHMENT to PTO-303 Advisory Action Before Filing of Appeal Brief
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments, filed on April 11, 2022, regarding rejection of claim 1, 5, 9, and 13, as amended, under 35 U.S.C. 103 have been fully considered but they are not persuasive.
A. § 103 rejection of claim 1
Regarding claim 1, as amended, applicant argues that the claim is in condition for allowance, because applied references Yi ‘016 (US 2017/0290016), Seo ‘625 (US 9,578,625), and Xia ‘159 (US 2013/0315159) do not disclose “receiving, from the base station during a second time period, the PDSCH in the second subband based on a time offset required for changing the first subband to the second subband in the terminal,” “wherein a size of the DCI is configured based on a size of the active subband,” and “wherein the subband index is included in the DCI received during the first time period and indicate the second subband which is the active subband for the receiving the PDSCH during the second time period” (See Remarks, page 6, para 6, page 7, lines 6-8 and 12-15, page 11, para 2). 
First, applicant argues that Yi ‘016 discloses that a subband can be switched to read data when different resources are allocated, rather than disclosing a subband indicator included in DCI and indicating the second subband for PDSCH reception (See Remarks, page 8, para 5, page 9, para 1-2). 
Examiner respectfully disagrees. Examiner notes that under the broadest reasonable interpretation, “subband index” in the limitation “the subband index is included in the DCI … and indicate the second subband which is the active subband for the receiving the PDSCH” of claim 1, as amended, is interpreted as information that is included in the DCI. Further, examiner notes that “indicate” in “indicate the second subband” is in plural form, and that it is not clear which multiple entities indicate the second subband. Thus, claim 1, if amended in the proposed manner, would be rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For purposes of examination, the examiner’s interpretation of the limitation “and indicate the second subband which is the active subband for the receiving the PDSCH” is “and the subband index indicates the second subband which is the active subband for the receiving the PDSCH.” Assuming that the applicant’s intent is for the limitation “and indicate the second subband which is the active subband for the receiving the PDSCH” to be “and the subband index indicates the second subband which is the active subband for the receiving the PDSCH,” examiner notes that Yi ‘016 discloses a UE that receives a DCI that indicates at least one downlink subband subDLBW used by the network to transmit PDSCH, where the subband in which DCI is received is different from the subDLBW to which the UE switches to read data from PDSCH (para 7 and 73). Thus, Yi ‘016 discloses indication information included in DCI and indicating a second subband for PDSCH reception.
Second, applicant argues that Yi ‘016 discloses that DCI indicates the subDLBW to be used in a next subframe sequentially, rather than disclosing that DCI indicates the subband to be used in the subframe in which the PDSCH is transmitted after a time offset (See Remarks, page 9, para 3). 
Examiner respectfully disagrees. Examiner notes that Xia ‘159 teaches that ePDCCH includes DCI, and that DCI indicates a delay with which PDSCH is transmitted relative to the DCI, in units of subframes (FIGS. 5 and 7, para 5, 36, and 45). Thus, Xia ‘159 teaches that DCI indicates that the PDSCH is transmitted in a subframe after a time offset relative to the DCI. Further, examiner notes that Yi ‘016 discloses that DCI indicates the subband to be used for PDSCH transmission (para 7 and 73; UE receives at a time a dynamic DCI that indicates at least one downlink subband subDLBW used by the network for a low cost UE, to transmit PDSCH).
Third, applicant argues that “it cannot be considered the ‘subband index included in DCI transmitted in the first time period’ is not disclosed,” and that Yi ‘016 does not disclose “the subband index is included in the DCI received during the first time period and indicate the second subband which is the active subband for the receiving the PDSCH during the second time period” (See Remarks, page 9, para 4-6). 
Examiner respectfully disagrees. Examiner notes that “indicate” in “indicate the second subband” is in plural form, and that it is not clear which multiple entities indicate the second subband. Thus, claim 1, if amended in the proposed manner, would be rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For purposes of examination, the examiner’s interpretation of the limitation “the subband index is included in the DCI received during the first time period and indicate the second subband which is the active subband for the receiving the PDSCH during the second time period” is “the subband index is included in the DCI received during the first time period and the subband index indicates the second subband which is the active subband for the receiving the PDSCH during the second time period.” Assuming that the applicant’s intent is for the limitation “the subband index is included in the DCI received during the first time period and indicate the second subband which is the active subband for the receiving the PDSCH during the second time period” to be “the subband index is included in the DCI received during the first time period and the subband index indicates the second subband which is the active subband for the receiving the PDSCH during the second time period,” examiner notes that Yi ‘016 discloses “the subband index is included in the DCI received during the first time period and the subband index indicates the second subband which is the active subband for the receiving the PDSCH during the second time period” (para 7 and 73; UE receives at a time dynamic DCI information that indicates at least one downlink subband subDLBW used to transmit PDSCH, where the subband in which DCI is received is different from the subDLBW to which the UE switches to read data from the PDSCH; although the reference does not explicitly disclose the active subband for the receiving the PDSCH during the second time period, it is obvious to one of ordinary skill in the art that the time period in which the UE receives the PDSCH occurs after the time period in which the UE receives the DCI, because the UE switches from the subband in which it receives the DCI to the subband in which it subsequently receives the PDSCH).
Fourth, applicant argues that Seo ‘625 discloses that, in order to prevent the size of DCI from varying, a bitmap having the greatest size may be used for all subbands, rather than disclosing a size of the DCI that is configured based on a size of the active subband (See Remarks, page 10, para 4). 
Examiner respectfully disagrees. Examiner notes that Seo ‘625 discloses that, in case of a varying size of a subband and a varying size of a corresponding bitmap included in DCI, the size of the DCI may vary (col. 15:46-55). Thus, Seo ‘625 discloses a DCI size configuration based on a size of the subband.
B. § 103 rejection of claims 5, 9, and 13
Regarding claims 5, 9, and 13, as amended, applicant argues the claims are allowable by virtue of reciting similar features as those discussed with respect to claim 1. Relevant limitations claimed in claim 1 are discussed above. Applicant does not present arguments regarding additional limitations claimed in claims 5, 9, and 13.

Conclusion
Internet Communication
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474   
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474